Citation Nr: 0419290
Decision Date: 07/16/04	Archive Date: 09/01/04

DOCKET NO. 99-07 991                        DATE Jul 16 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for organic heart disease.

2. Entitlement to service connection for residuals of left leg fracture.

3. Entitlement to service connection for residuals of lumbar disc surgery.

4. Entitlement to service connection for depression with anxiety.

5. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for alleged additional left leg disability due to VA medical treatment.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

7. Entitlement to an effective date earlier than December 29, 1997 for the award of non-service-connected disability pension benefits.



REPRESENTATION

Appellant represented by: John F. Cameron, Attorney

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from October 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998, September 1999, and February 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The case returns to the Board following a remand to the RO in October 2001.

The Board notes that the veteran requested a Travel Board hearing in substantive appeals dated in April 1999, December 2000, and January 2002. However, in August 2003, the veteran, through his representative, asked that the Travel Board hearing scheduled for later that month be cancelled. He did not ask to reschedule. Thus, the hearing request is withdrawn. 38 C.F.R. § 20.704 (2003).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

-2



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 2000, during the course of this appeal. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to implement the statutory changes). In pertinent part, the VCAA generally enhanced VA's duty to assist a claimant in developing facts pertinent to his claim.

Specifically, in a disability compensation claim, the VCAA provides that the duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2). See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA). In this case, the veteran specifically alleges that he incurred additional disability as a result of VA medical care at the VA Medical Centers in Montgomery and Tuskegee for a left leg fracture in the early 1970s and seeks compensation pursuant to 38 U.S.C.A. § 1151. Clearly, records of the VA medical treatment at issue are central to any claim for such compensation. However, it does not appear that the RO has attempted to secure these records. The claims folder reveals a record of VA treatment in 1967 and then treatment beginning in 1981. The Board notes that private medical records in the claims folder state that the veteran reported injuring the left leg in a motor vehicle accident in 1987. Thus, the Board finds that a remand is necessary to clarify when the alleged VA treatment occurred and to attempt to obtain the records of that treatment.

In addition, VA's duty to assist includes the responsibility to obtain any relevant records from the Social Security Administration (SSA). Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b). Review of the claims folder reveals that in February 2000, the RO issued a request for SSA records associated with the veteran's disability award effective from 1995. However, there is no indication that the RO ever received the SSA records or a response from SSA that such records did

- 3 



not exist or were otherwise no longer available. On remand, the RO should follow up on its request for SSA records, as required by law and regulation.

The Board notes that the VA records and SSA records discussed above are directly relevant to the veteran's 38 U.S.C.A. § 1151 claim and his claim for an earlier effective date for non-service-connected disability pension benefits, respectively. These records are also potentially relevant to the remaining issues on appeal. Therefore, the Board defers any action on those issues pending completion of the development requested on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and explain that different evidence in the claims folder indicates that he fractured his left leg in the early 1970s and in 1987. It should ask the veteran to provide the specific date of treatment, i.e., month and year, for the left leg fracture at the VA Medical Centers in Montgomery and Tuskegee. The RO should then secure the VA medical records so identified by the veteran.

2. As provided by law and regulation, the RO should issue a follow-up request for records from the SSA concerning the veteran's disability determination that resulted in an award effective in 1995. The RO should request records of that disability determination and all associated medical records. All actions taken for this request and any responses received must be documented in the claims folder.

3. After completing any additional necessary development, the RO should readjudicate each issue on appeal. If the disposition of any issue remains unfavorable, the RO should furnish the veteran and his

- 4


representative a supplemental statement of the case and afford the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for final appellate review, if in order. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	.	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 




